7^/^5S-o;
                                    COURT    OF   APPEALS    OF    TEXAS,

                                                  AMARILLO.                           This document contains some
                                                                                      pages that are of poor quality
                           APPELLATE         CAUSE    NO.   0 2-08-0130-CR            §t th© tlm© of imaging.

 DAVID      G.   SCHOOR
                                                            An     Appeal      from the circuit
      A p pellant;
                                                            court of LubbocH            county


                                                            Lower
                                                            Cause        No.   2007-415,205-A

 STATE OF TEl
                                                                 The   Honorable      Hon.   BRADLEY
  Appellee
                                                                 UNDERWOOD.
                          FEB 02 2015                                  judge           MOTION DENIED

                                     0*R COPY OF      RECORD      OF    PROCEEDING


       Comes now DAVID G..                SCHOOR,PRO SE,         to respectfully move "this court

to issue an order commanding the Public Defender or one of his; duly

authorized deputies to cause.a true,                        complete,          and accurate copy of

the    Record     filed in          the    above-en titled appeal to             be   delivered to       appe

llant, without cost and at theearliest possible date, so that' -appel 1-f ti

ant can prepare a petition for post-coviction Relief £P-CR). In
support of this motion,                    Appellant would show the court as follows:


       1.     That he is the Appellant in the above-captioned appeal.

       2. That on the T9i*!dayT'6'f FFeb 2009 this court affirmed the

judgment of the            trial      court.

       3. That Appellant is .in the process of researching and preparing, a

P-CR petition to challenge his conviction and sentence in the trial

court .                   C.7Ur-.

       4.     In order for Appellant to prepare an adequate P-CR petiton

he    needs      access    to   the       record filed      in    this    appeal.

       5.     That Appellant will be filing a pro se P-CR petition.




                                                     (2)
   6.     The    Fifth   and   Fourteenth      Amendments     to   the    United    States

Constitution       establish      that   Appellant     be   provided      access    to   the

Record.


   7.     That    Appellant     is    indigent and cannot pay            the fees    normally

charged for       photocopying the requested record (see Exhibit A, attached)



   WHEREFORE,       Appellant        prays this court to       issue an      order commanding

the Public Defender,           or one of his deputies to cause a true,                    complete

and accurate copy of           the record filed in this            appeal to be withdrawn

photocopied,       and.delivered to the          Appellant without cost,             and at the

earliest possible         date,      and for   all   other proper relief.




        Respectfully      Submitted this             Z2l             da   y of                                            (EXHIBIT      "A")




STATE      OF    TEXAS        )
                              )) SS :
COUNTY      OF    LUBBOCK     )
                              )




                                 AFFIDAVIT         OF   INDIGENCY




  __I , the       undersigned,       being first duly sworn upon my oath,                 deposes

and    states:


      1.    That I am the       appellant          in   the foregoing       instrument.

      2.    That I believe          I an    entitled      to    the relief sought.

      3.    That because of my             poverty,      I do not have sufficient means,

monies,         properties,    or    other securities to            pay the cost for the

services         that T request.

      :>.. . IT'the undersigned        affirm under            penalties    for perjury   that

the foregoing            representstions are            true to    the best of    my   knowledge

andbelief.


      FURTHER      AFFIANT    SAYETH       NOT.




                                                    Appellant-      Defen




                                                  (3)
                            COURT   OF   APPEALS       OF    TEXAS,

                                         AMARILLO.

                      APPELLATE     CAUSE      NO.    07-0B-0170-CR




DAVID   G.   SCHOOR                                   An    Appeal       from    the    circuit
 Appellant;                                           court       of    Lubbock    county


                                                      Lower
                                                      Cause       No.    2007-41 5 , 205-A
STATE   OF- TEXAS

 Appellee;                                            the    Honorable          Hon.    Bradley
                                                  Underwood,
                                                  judge




                    APPELLANT'S      PRO   SE    ENTRY       OF    APPEARANCE




   Comes     now   Appellant,    pro     se,    and    in    compliance          with    the   rules

of appellate procedure          and files his              appearnce form as follows:



   1 . That a petition to           obtain      a copy of the record proceedings

filed in the       above-captioned appeal is' being submitted herewith

by appellant,       who   resides at:      Bill Clements                Unit     9601    spur 591

Amarillo     Tx.   79107.


  2. Appellant does not have a telephone•number or E-mail.

  3. That Appellant is unable to and                       cannot receive service of orders

and opinions by       Fax or    anf other electronic means.

  k.    That Appellant is preparing and filing a pro                             se petition for

post-conviction relief in the              trial court,                as more fully appears

in his motion for copy of record of                    proceedings.




                                                                   SLU
                                                             Appellant-Defendant               pro   se




                                            (V)
                              CERTIFICATE   OF   SERVICE

       I, the undersigned, hereby certify that on this                ff Q         dayof
CTq )A I) Ql P\/, 20 73    I served
                           I served aa true
                                       true and
                                            and correct
                                                correct              copy of the
foregoing: Mof,V„ ^r.^, rtl /?^rt KJ ftl Pr*ro.Ji»J                          ' .      upon




       Clerk Lsihze.Pear^r)                      AJhoryi^.y Gam era/
       CM)rtrfe,rlrr\irv\]f\ppwh                 £Q> Rto 1?.*>UXc*p\hl .«^>

       AnsKn.1*. 7&-7I/                                               __




        by submitting same to a designated civilian employee of thi                  ie


Department of criminal justice for prompt processing and mailing
by authorized prison personnel within the facility mailroom, with
sufficient first class postage affixed, and it shall be deemed filed
as   of the   above   date.




                                                    Respectfully submitted


                                                   sigi_
                                                   signature     "           u

                                                                                    pro    s e
                                                    name   printed

                                                    D.OC or T.D.C.D. # 7509964/

                                                    Mailingaddress'

                                                    AaiftWl/fl. Te.xoi.s             79107
                                                     frity             stat#         zip code




                                       (5)
                            COURT OF APPEALS OF TEXAS,
                                           AMARItilJO.
                      APPELLATE CAUSE            MO.   07-08-0170-CR.


DAVID G. SCHOOR                       §            AW APPEAL FROM THE CIRCUIT
      APPELLANT;                      f            COURT OF LUBBOCK COUNTY
                                      §            LOWER
             „V.                      §§           CAUSE NO. 2Q07~M5,205-A

                                      §

STATE OF TEXAS                        §            THE HONORABLE HON. BRADLEY
     APPELLEE;                       |             UNDERWOOD.
                                                           JUDGE



                   MOTION   FOR   COPY     OF    RECORD   OF   PROCEEDING:




      Games now DAVID        G.   SCHOOR, PRO SE,          to respectfully move     this

court to    issue an order commanding the Public Defender or one of

his duly authorized deputied to .cause a true,                     complete,   and accurate

copy of the record filed in the above-entitled appeal to                       be   deliv

ered to appellant,          without cost and at the earliest possible date

so that appellant can prepare a petition for post-conviction relief

& (P-CR). In support of this motion, Appellant would show the court

as   follows:


     1 . That he is the appsissaa* Appellant in the above-BBi&xfc captioned

appeal.

      2., That on the 19th day of Feb 2009 this court affirmed the jud

gment of the       trial court.

      3. That Appellant is in the process of reseaching and preparing

a P-CR petition to          challenge his conviction and sentence in the

trial    court.

       5. That Appellant uill be filing a pro-se P-CR petition.


                                           1
                                                Ci)
                                                of 5
tttfMpttttt Spuallarafc pv«y»'**l« M»t« *» .*«*«*« at* .*»«•» a««MMl*i


satf •**«?•*•'. .««*« ®? «t»® ?«&©-©*?«* f||#tf i® «*!• mmm ilapaal t® ©@


«9*«> m4 *% tm &mllmto fm*«ft©l3 $«%©*, sik? f«» ®11 sttiee psso©*

fell®?.   .


                              .;'••• v




ll«*»**tr*Uy 9«ftp&«t«tf tMa              ZK.. - , 4@fr of J^P/1/ .Sm«




                                                   ^elto^bu



                                         (2)
                               112. of         5
                                           I tttlniT '**••     I


         mm m turn                 I




                                       mmmtmmmm,


         fe mm ©w«f©t«&®e©^            ©>$'©§ mm* 4ta%y ©«»*** ©©©*» *©. .©©***« d®p©©©«


          . f• * ft*©* % •» til© ©©f»©:ii«i»t i» %m f©?©@©i»i i©©**®©©©*,.'
            *• ?t»©* t-&©!!©*© f«m«f**|*l©l©3g©
         mM t»©li©f*




                                                      (?)
                                                     r «f §
                           COURT OF APPEALS OF TEXAS,
                                       AMARILLO.

                       APPELLATE CAUSE       NO.       07-08-0170-CR .


DAVID    G.   SCHOOR                           An      Appeal from the circuit
                                   §
  Appellant;                                  court of LubbocR county
                                   §
                                   §
    v.                                            Lower
                                                  Cause    No.    2Q0B-I, THE USDCRSIBMED HEREBY CERTIFY THAT OB THIS /7.9-... D»V OP
/JQ/lflfti^y. 8M8 /5. . j seaseo « ?Rue ««v correct copv or the


  fifrrfrU'r/f.irc"P«*qr^on      " Attorney. &,r»rj
 A•;.**;»,. TV. 7 *?>;.                .    r              .




                                           MaMMaM


                                           mm«Wmih




®jf «ti©ttitti©© »8@0 t® a designated ©4vil4©a «©f»l©¥©d ©f tit©
0«pavt©ent ©f 6*£aifiel j|«©*£«e t&t ?*©«»* pffoecooing enrl ©sllifj©
by ©ttthoslaed ©fiscm «©t©o©n©l »t*Ma th© fecility «ailro©j»e with
•uffiei©©* fl*a* ©!»•© ©©©tag® effiasd, «©d ©ft©l& be da«©ed f4l©d
a© of that da*© abava.




                                                S«®©*©*#©14|» 3uti©4**9d
                                                IfiSlUflAK^M^A i,
                                             .©18©©*©9©

                                            ••^^jASji^^^'Km
                                             ©*©* a©i©*©9: pg®- e©




                                                          ©&©   ©©a©




                              S of S
                         COURT GF APPEALS Bf TEXAS*
                                    AMA-RXbt'Q.
                     APPELLATE CAUSE UO.         07-88-01?8*6R.

0AUIO G. SCHOOR                 §           AM APPEAL FROM THE CIRCUIT
     APPELLANT;                 |           COURT OF LUBBOCK COUNTY

                                §           L0HER
                                §           CAUSE HO.    20C7-fe15,ZGS-A
             V.
                                §
                                §

STATE QF TEXAS                  §           THE HONORABLE HON. BRADLEY
     APPELLEE;                  |           UNDERBQQD.
                                                     3UDGE



                  NOTION FOR COPY OF RECORD OF PftOCEEOSNGt



      Somea nou DAVID G.    SCHOOR, PRO SE8 to raapaetfully move this

court to isaus an order commanding tha Public Defender or one of           :'v

hia''"duly 'authorized daputi'ad to causa 8 true,' complete, and accurate
copy af -ths-yrecord filed in the above-entitled appeal to be deliv

ered to apaallant, without cost and at the earliest possible date

ca that appallont can prepare a petition for pc-at-conviction -relief _

•S. (P-C-R) . in support of this motion, Appellant gould show the court

aa    follows:


      1 . That he is tha sgssiBsa* Appellant in the abova-s:a&;8& captioned

appaal.

      2, That an the 19th day of Fab 2009 this court affirmsd the ,1«dt»

gsnent of the trial court.

      3. That Appellant is in tha process of resescbing and preparing

a P-CR petition ta challenge his conviction and sentence in the

trial court.

       5. That Appellant will ba filing a pro-se P-CR petition.


                                       1
                                           &•)
                                           of    5
   6. Tha Fifth and Fourteenth Amendments to tha United States
Constitution establish that Appellant be provided access to tha

Record.

   7. That Appellant is indigent and cannot pay. the fees normally

charged for photocopying tha requested record (eaa Er.hifeit P.,

attached)




Sfi£HEF853£, Appellant prays this court to isaua an order coaa'anding

the Public Defends^, or one of his daputisa to causa a irsja complete

and accurate copy of tha record filad in this bs&s& Appeal to be

withdrawn $   photocopied, end delivered to the appellant without

cost, and at th© earliea* possible date, and for all other proper

relief.




Respectfully Submitted this        29          slay of Ljq/%/0)Jfjy 301,5. .




                                            ClaxuA^diil^ldMt     XL
                                            Appellant-Defendant pra-aa




                                .•
                           "2    of     5
                               ( EXHIBIT »ftB }


STATE OF TEXAS         §
                       §     eg.
COUNTY OF LUS8SGK      §




                           AFFIDfiUiT   OF   S^DlGSiJSV




j£, the undersigned,       being flrat duly sworn upon my oath, depoaes
and ststas:

   1. That 1 am tha appellant in tha foregoing instrument.

   2. That I boliave 1 am entitled to the relief sought.

   3. That bacauss of my poverty, I do not have sufficient means,

monies, properties, or other securities to pay the coat for' the

services that I request,

    1 the undersigned sffirxs under penalties for perjury that

the foregoing repreeentBtlon are true to the beet of fay knowledge

and belief.

   FURTHER    AFFIANT SAVETH KOT.




                                                   Appellant- Defendant pro se




                                    3 Of S
                         COURT OF APPEALS §F TEXAS,
                                       ANARXLLO.

                      APPELLATE CAUSE «6. 87-00-0170-6R,

DAVID G. SCHOOR                               An- Appsel f ran .the circuit
  Appellant;                       «          court of LubbocM county

                                   a
    v.         '               '   r              Laaer
                                   I              Cause No. 2QO0-41'5-3O5~A
STATE OF     TEXAS                                                             ;
                                                  The Honorable Han. Bradley
  Appellee;
                                                  Underwood
                                                      3udo.e




                   APPELLANT»S PRO SE EN'THY          OF APPEARANCE



    Comes now Appellant, pro as, and .in compliance with the rules

of the appellate procedure and files his appsarnea form as follows;



   1 , That a petition to obta&o a copy of tha record proceedings

filed in the above-captioned appeal is being submitted'here with

by appellant, who resides at: Bill Clements' Unit 9631 spur 501

firaarillo   Texas.   79107.

   2, Appellant does not have a telephone number or e-©sil.

   3,« That Appellant ils unable to and connot receive service of

orders and opinions by fax or any other electronic means.

   4, That Appellant is preparing and filing a pre se petition for

post-conviction relief-in the trial court, ae mere fully appears'

in hia motion for copy of rsoprd,of.orscesrflngs.




                                             AppellQr.t~Defsndsnt .pro so



                                        ti   of   5
                         CERTIFICATE OF SERVICE


 X, THE UNDERSIGNED HEREBY GERTIFV THAT ON THIS     Z ^       OAV OF
J~Ql/H\(lfy. atSO J3 .,ISERUED ATRUE AND CORRECT COPY OF THE
F0R£GQING: Mh+lM AK f.&p)/ fl^gof.ftlJ ^ /^fl Cl(>(t)'j4j uPQM:




By submitting same to a designated civilian smployed of the"
Department of Criminal Justice far prompt processing and nailing
by authorized priaon personnel uithi.n the facility mailroom,. with
sufficient first class postage affixed, and shall be deemed filed
as of that date above.




                                            Respectfully Submitted
                                            signature


                                            noma printed      pro se

                                            V.D-C,-3- *JJ5JX3MJL
                                           Hailing address-




                                                        79/07
                                                        zip coda




                                5
                                    (5)5
                                    of
                                   COURT OF APPEAL'S OF TEXAS,
                                                AMARIlJlio.
                       APPELLATE CAUSE NO. 07-08-0170-CR.

DAVID    G.   SCHOOR                                         AN   APPEAL       FROM   THE   CIRCUIT
      APPELLANT;                                             COURT       OF   LUBBOCK     COUNTY

                                            §
                                            §                L 0 w\E R
               U.                           §                CAUSE NO.         2007-415 ,205-A
                                            §
                                            §

STATE    OF   TEXAS                         §                THE HONORABLE HON,             BRADLEY
     APPELLEE;                                               UNDERUOOD.

                                                                         JUDGE




                    MOTION         FOR   COPY   OF    RECORD         OF   PROCEEDING



      Comes now DAUID G. SCHOOR,                     PRO SE, to respectfully move this

court to      issue an order commanding                       the Public Defender or one of

his duly authorized.deputied to cause a true, complete, and accurate

copy of the record filed in the above-entitled appeal to be deliv

ered to appellant, without cost and at the.earliest possible date

so that appellant can^ .prepare a petition for post-conviction relief
X (P-CR). In support of this motion, Appellant'-"mould show the court

as   follows:           "*"**..<



     1. That he is the appiEBFix Appellant in the above-KH|iiii captioned
appeal.                                                                          • .. •


     2. That on the 19th da.y of Feb 2009 this court affirmed the jud-
gracnt   of   the   trial    court.


     3. That Appellant is in the process of reseaching and preparing
a P-CR petition to challenge his conviction and sentence in the

trial    court.


      5. That Appellant will be filing a pro-se P-CR petition.



                                                t
                                                     (i) 5
                                                    of
                                          i.




           «*•»•*«'*»* .ptm%TO©»?ii% t$*©.9®$s*f®%®# mmmipm §«***&*«.##                 /.




           «*• F&fcil© *cf««<4*», ©J? •*# ©? f&4® dapw^£«G «« eaucs© © St**®- csop&sfca

           •«* assus-at© @®g»f ftf ttrn'rawt* nied *# ***• Goasfc A?scj3©1 -*•'*•
           »ifctN>*#«&*© 9       f*t*«*«i©©iif©«§9 «*tf                                    ctstttst? **• *




mum w        mmm%
                        |        i®»




g» Wm m$&m&®am*                treta© ?*sr©% tat* eworn dgma g»y *»tfct dopca®®'
an«3 •**!*• t   '   •   . ..


   I, ffeftt I baU«v» 1 «ft-«»Utlft* t© «lt*:*»U«f ®                          COURT OF      APPEALS         OF    TEXAS,
                                     AMARILLO.

                      APPELLATE   CAUSE      NO.       07-08-0170-CR


DAVID   G.   SCHOOR                              An    Appeal       from   the    circuit
  Appellant;                                     court of LubbocH county

                                                   Lower
                                                   Cause      No.    2000-415 - 205 - A

STATE   OF   TEXAS
                                                   The Honorable           Hon.    Bradley
  Appellee ;
                                                   Underwood

                                                         Dudge




                  APPELLANT'S     PRO   SE    ENTRY          OF   APPEARANCE



    Comes now Appellant,          pro se,        and in compliance with the rules

of the appellate procedure and files' his appearnce form as follows



   1 . That a petition to obtame a copy of the record proceedings

filed in the above-captioned appeal is being submitted here with

by appellant, who resides at: Bill Clements Unit 9601.spur 591

Amarillo     Texas.   79107.

   2. Appellant does       not have a telephone number or e-mail.

   3.x That Appellant iis unable                 to    and connot receive service of

orders and opinions by fax or any other electronic means.

   k. That Appellant is preparing and filing a pro se petition for

post-conviction relief in the trial court, as more fully appears

in his motion for copy of recprd of preceedings.




                                             Appellant-Defendant pro se

                                            ft)"
                                        k   of     5
                                 CERTIFICATE        OF   SERVICE



I, THE UNDERSIGNED HEREBY' CERTIFY THAT ON THIS                         £ ty      DAY OF
                                  I   SERVED   A TRUE      AND   CORRECT   COPY   OF    THE

FOREGOING: MbiJM &KC ft PI/ fll £? CflW-fl f /^ ft CP fl(/fyfl                           UPON




 Au^)nyTx^$7ll                                             y




By submitting same to a designated civilian employed of the
Department of Criminal Justice for prompt processing and mailing
by authorized prison personnel within the facility mailroom, with
sufficient first class postage affixed, and shall be deerne defiled
as   of   that   date   above.




                                                               signature


                                                               name   printed      pro    se
                                                               T.D.C.J. # JSWfQM
                                                           R))ckmnUhml
                                                           Mailing address
                                                                           %QJ tours q1
                                                                                  siate


                                                                           7 9 / fl 7
                                                                           zip   code




                                          5    of   5
                           .'..:'•,      ;          ' •'                       '   '   /''.-..i"f!-
                                tagaref m^m M -ttifttv.

                          eppsuuts Cfeose fas* o^QS«m^-c;.R,

mvn e. sense®                         I ]§                 m sms* mm im simm*
  .ft*»tw&*»f t                       - ;|                 so»@f w t$tsft*« sstiit¥.
                                         !                 cause *e» i@e?*Mi,ii§^

                                          ;.#•
STA?S 0S? YCI*»
                                             i
                                             #             f Hf fjWSaRMf H08, 9RS©LSV




                    *©tts® r«» mm w                    fttst© sr asscsssmt


    Wmm mm.QMW ®. mmm9 PM St, «a,-vaaaaa*fally' «©»® tt»l®

99tt*t ««. 19990 99 9fd9* 9999990ifl@ tfca PufcXiG d9?09£9ff 99 999 9f
      .' •-• •   • ,:,      '           ' *ii •;           .       '^      "                          •.:..•''
his duly :«u3a>tiiaa^aa*a«ia4;ta •»•»• ® im*.*.Mmp%®t®ii Qm-:miitX9^--990Oe.i'.*« 99 '«l9liW-;'
9ff9«l «• .•pp9»l««%9''«lS«ll«il% e®*t 9»tf 9t/^W 9W|*99* 9999,1^0'' «*®*9
                                          ' •"' .              '   V;'-• . -              ' •          •
99 %99* OppBilant 999 9»9©»fO 9 ©9*ifci99 *9*' 9©9t«e©9*iettOfi #9*|#f:?
.« a*a 999*9~a*ft*£ aaaa&aaaa*

9oe»9i«

   «.. Thaa 99 *«« isth 4S®v «f faa- 'tsss-.iata1: mm** atfi-taaa i&a j«Mi#


   3. T'rtafe finssaUent .&© la'tfea ataeaaa a? tajaaaaalait''Oft* ataaaalaf/
a a*et a9$£%lo9 aa--.aaallaasa ata aaaaiattaa m& aaataaaa In taa.

tttal aaata*.

    S* ffcat SaaaUaaa «U1 99 fillaa; a **a*a4 -»«etl p*UUsa«.


                                                           , §-)
   6. The Fifth end Fourteenth Amendments to the United Stetes

Constitution estebliah thet Appellant be provided access to the

Record.

   7. That Appellant is indigent and cannot pay the fees normally

charged for photocopying the requested record (see Exhibit A,

attached)




WHEREFORE,       Appellant prays this court to issue an order commanding

the Public Defender,      or one of his deputies to       cause a true complete

and accurate copy of the record filed in this esbs* Appeal to be

withdrawn    ,    photocopied,   and delivered to the appellant without

cost,   and at the earliest passible date,        and for all other proper

relief.




Respectfully Submitted this            q9        clay of i JQ HiI(h/\n 2Q1 S




                                             DivliQkhSd^r
                                             Appellant-Defendant pro-se
                                                                        ~




                                 ?•   of 5
                                        ( EXHIBIT "A"          )


STATE OF TEXA5             §
                           §          SS>
COUNTY OF       LUBBOCK    §




                                    AFFIDAVIT       OF    INDIGENCY




j£, the undersigned,                being first duly sworn upon my oath, deposes

and    states:

      1. That I am the appellant in the foregoing instrument.

      2. That I believe I am entitled to the relief sought.

      3. That because of my             poverty,          I do not have sufficient means,

monies,    properties,         or other securities to pay the cost for the
                               •t




services that I req-uaet.

       I the undersigned affirm under penalties for perjury that

the foregoing representation are true to the best of my knowledge

and   belief.

      FURTHER    AFFIANT   SAVETH           MOT.




                                                                   Appellant- Defendant pro ae




                                                    (3)
                                                   3 Df   5
                                            &f3ASXt«t>$.




              oats© 6. mmm                            m   assaaal f*e© «aa afcaealt
               S9pall99t|                             aoat% of gaafeasl' asa***

                                                       H9999
                                                       sataaa fWu.iset-*ff-£«§-&

              state sp imm
                                                       tt*« ft9aaffa&l9 Hon. Bracliay
               ftppQiimt

                                                               3fS3%9




•'",'vt^:t&
                  Gosqo aais ftaaaiiaat* asa. aaf a#4 ia aaaplleaaa-altn'iaa eaiaa
                                            ..•'•.'        -      !~i • •   •   •.   *•   '.   •.
              of %m mppptimm pzaaodas® ®nti files hio Gpp«erncc fpm 99 fa*latftt



                 1, ?t*©t 9 petition to afeSefca @ mp$ of tit? fcaaa** procaadlngs                  .

              ffciatf la the aaatfa^aaaflaoad spaaa! a* tsalas aakaitaatf aat© with
              as •aapaitaa**. 999 aaaiaaa ait Silt 6*aaa««* tlaii &&S1 aaa* S9t
              'MnmtUU faaaa* mift*
                 •'9m Sapallanft doae'«•% «#aa a *©ia#Haaa attsfear @& ©•©all.
                 3,a mm ftpaallaat ai«.aa®ai® ta aatf aaajftift roc©&ve 99.?ai«a af
              atdsaa 99a opinions by faa'a* any ottiear alaeitaftle 99999.
                 •%* mat-, aaaall*** ia a^aaaaia® aa# #il|ass a a*a *a MtitSan fm'
              j»99$~999vla«iaa t*l|af la tha taial ctsuyt, as aa?9 fallf appeas?*
              la Ma «**4a» fat- mm ar.raaaa^af •aaajiffjfgias^.


                                                  Jiai^imiiMC:
                        CERTIFICATE OF SERVICE

    I, the undersigned* hereby certify that on thii                   2.9      dayof
JqiaOOj^Y . 20 /3 • . . I earwadl a t*ua and correct copy of the
foregoing?                                                                         upons




                                        :V/'




                        -S'"w



                                    • -: I: •:




       by submitting same to e 'deaig.natad civilian aap.iayea' of the
Dapartraent of criminal Justice for prompt processing and meiiing
by authorized priaon personnel within^the facility maiiroeta, with
Sufficient firet class postage afflsserf, end it ohell ba deemed filed
ae of the above data,               '            ', /




                                                 ;jRespectfully eubmitted
                                                 I signature                l^

                                                 hD^MmMML.
                                                  name printed                 "
                                                        0.0G or T,dScU3.* # ')5§§?)'hU.


                                                                       ataty
                                                                                   242&
                                                                                   zip coda




                                  (&)i
                                                        "'•'-inww «jr mmm wmm*

                                                    mwmm$ mm m* tm»ma«ailaa; t® aaaaa a taaa* mmmmm%m*:'
                   £ f*#8S).« la «$9ppatt af tats aottaa* aapaiiaat'^aala^ «aa» t-sa, eaaai '
                   •a "fafMaa-t •                                                                                    ••

                             1. mat Ha la ti*9 aaasaas* £0pallan& lataa aaa«a*aatif§ aaatlaaat



                             t* mat on tfea itt* tfay a? Pat* t§@#- ttrfa> aaay* afffttaatS m-|«aa> - :'
                   $»aat af taa aafal aa«tt»- '                                                     •••'•'',.•                                                      -: i^-..'        ' '
                             8* ffe«* gapallaat %m 1® tfia paaaaa* af taaaaaiiia®' mm).- «aaaatia©
          '- a P-CR aatftttaa $@ el»all9a@a tsla aaavlatlaa aa^ aeataaa® '&a ttis '
  •'.,'       '•                                •        •            ..•;•.••                                            f            •                        '
                    talal .aaaort*

                         - '3. ?tS9« appallaat- «ill";ita filing a ata-aa P*m pa«ltlaa«.

                                                                                              (1).                             !
                                                                                          1   of     5
   6. The Fifth and Fourteenth Amendments to the United States
Constitution establish that Appellant be provided access to the

Record .

   7. That Appellant is indigent and cannot pay the fees normally
charged for photocopying the 'requested record (see Exhibit A,

attached)




WHEREFORE, Appellant prays this court to issue an order commanding
the Public Defender, ,or one of his deputies to cause a true complete

and accurate copy of the record filed in this ehhx* Appeal to be

withdrawn ,   photocopied, and delivered to the appellant without

cost, and at the earliest •possible date, and for all other proper

relief .




Respectfully Submitted this    £ §         day ofvTq fl/lty/V 2a1 5




                                         Dai/id Qrkn 3 el Mr
                                         Appellant-Defendant   pro-se




                                of   5
                                    ( EXHIBIT "A" )


STATE DF       TEXAS       §
                           §     SS :
COUNTY    OF    UUBBOCK    §
                           §




                               AFFIDAVIT     OF   INDIGENCY




I, the undersigned,            being first duly sworn upon my oath, deposes
and    states:             '


      1. That I am the appellant in the foregoing instrument.

      2. That I believe I a-m entitled to the relief sought.                 '•

      3. That because of my poverty, I do not have sufficient means,

monies, properties, or other securities to pay the cost for the

services that I requset.

       I the undersigned affirm under penalties for perjury that

the foregoing representation are true to the best of my knowledge
and    belief.


      FURTHER    AFFIANT   SAYETH   NOT.




                                                       DcxVifl'Q^fl vSc^QQK
                                                       Appellant- Defendant pro se




                                            (3)
                                           3 Of   5
                          . mom :ijF\a*mts or tot**,
                                        -IKIp*i*#9(W«0> aft Hpw 9>



                         orttMJtm oooot to* ot«oft*ora«#*»'

QftVSD ft* ftftfttftft                                $a JiapaaS. tmm «*• aitaalt
     spaa&laatir                                      aaatt at tftafcaoi aaaaty


                                    i
                                    t
                                                         eeaaa «a. mf-a*a>«OaVft

«?**« or--tttoo..                   i
                                    t                    taa Ifeaata&l® tfsa* ftatftftay
•    appall®®*'




                   a?r«MkMt'*o pm m mtm or afrom$m%...


        Cosas aaa tppallaat* aaa m, aa* in aaapllaaaa *ift» tfoa talaa
•f th© appallata &*mm4m»® mnS film {ila.'.appaafaaa fata m falX.aaa*


       1* faa* a patlt&aa ta afctaaa a eep^ at taa aaaaaa' ati^aafilni®'-.;..
    filad la Oft* afccws-tsapUooert appaal' la toing atfeafttftai fceta »li»

ay appalla^t* «8»a *a*iaW *%-t «1M Olaaaitia mm ftfftt' aaaa SSI
fiaaallla taaaa,?§*©?.''                                                                   -'•-r-
       #* appal.laat iSaos aat f»»w a talapltaaa' mmmmjmw •* ®*«all*
       «„» mat appaltaat mm ana&la fta ©aa" aaaaat aaaalwa eaaalaa mf

mmmm aaa" apta&aaa ay tm at aay ataat alaataaffita aaaaa..
       a* mat aaaallant la paapatlaa m4 f&iia® # pa© a© patlt&aa fat

paaa*®aaa4atlaa aal&af la't%» ttial eaatt«'''aa.a#ta fully appaaaa
la ala aatlaa tm mp9 ^f^£»^liMMm&Mm&-




                                                  &>'
                                           .*•                                 CERTIFICATE OF       SERVICE


I, THE UNDERSIGNED HEREBY CERTIFY THAT ON THIS                   2,°l        DAY OF
•Tommry , wo ]& , i served a true and correct copy of the
FOREGOING:/V/ofjQfl fVc.fr?j/ ftlggf.fl/vJ ft?/* /Vftf-ftPfUj UPOI
     ckrkLovLw, fair*m


 hustityTxolxlll




By submitting same to a designated civilian employed of the
Department of Criminal Justice for prompt processing and mailing
by authorized priBon personnel within tha facility mailroom, with
sufficient first class postage affixed, and shall be deemed filed
as   of   that   date   above.




                                                           Respectfully Submitted

                                                          signature                ^x

                                                          David OrkiA SoU^r
                                                          name printed        pro se



                                                         Mailing address
                                                                     3QQ           J




                                                                      zip   code




                                            (&)
                                        5   of    5